Title: To Benjamin Franklin from Mary Stevenson, 27 April 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead, April 27. 1761
          
          Had I never known you I could not have read those Writings you were so obliging to put into my Hands without entertaining the highest Esteem for you, but as I have had the Happiness of experiencing your Condescension and Candour Gratitude and Affection are join’d to my Esteem, and together fill my Heart with Sentiments I am not able to express. You assert your Opinion with so much Modesty, and maintain your Argument with such Clearness, that every sensible Heart must be charm’d, and every unprejudic’d Mind convinc’d. It is indeed Presumptious in me to give my Judgment, yet my Friend I know will lend a partial Attention.
          Your Notion of the Water Spout appears to me most probable, for the Facts, which your Correspondent J.P. proves to support his, are not so fully related as those you mention, nor does he remove every Objection so satisfactorily as you do. Most of the Effects he speaks of may, I apprehend, happen in an ascending Spout; beside, tho you are of Opinion the generality ascend you don’t say that others may not descend; therefore, supposing those Accounts to be true, your Argument is not confuted.
          The Gentleman who asserts that “The increase of the Surface of any Body lessens its Weight in Air Water or any other Fluid, as appears by the Slow descent of Leaf-Gold in the Air,” was rather too hasty; for, I apprehend, tho it is slow in descending, will not rise in the Air without some Force to carry it up. You have answer’d him very fully. The same Gentleman says, “It surprizes him a little that Wind generated by Fermentation is new to you, since it may every day be observed in fermenting Liquor.” I should be glad to have your Thoughts upon that Subject when you have Leisure. I don’t conceive how the Fermentation of Liquor-producing Wind can be applied to the Clouds, unless they were confin’d in a Cask. Upon looking again at your Answer I find your Opinion the same, and perhaps I ought not to call it mine, but acknowledge it was borrow’d tho I did not know it was. However, I am contented to borrow from you, and care not how far I run in your Debt, for I am already so deep in it that I can never pay, therefore must resign myself to you to be disposed of as you think fit.
          The Letters upon other Subjects I have not yet read, when I have I shall let you know whether or not I can understand them. You are to check me when I go to far; I have given you Power, and you have promis’d to exert it. The least Hint from you is sufficient to stop me in any pursuit, and as my chief aim in this was to keep up a Correspondence with you, I shall drop it whenever you bid me, if you will but allow me often to subscribe myself Dear Sir your sincerely affectionate humble Servant
          
            M. Stevenson
          
        